COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MIGUEL MENDOZA,                               §               No. 08-17-00230-CR

                       Appellant,               §                 Appeal from the

  v.                                            §                 41st District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20140D02819)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 10, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 10, 2018.


              IT IS SO ORDERED this 9th day of August, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.